     Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 1 of 19

                                                                           j:';ir..i:;r;
                                                    _ 114{ S1ii.t$ Ii :T.., j; ;,.-i;ri;'
                             UMTED STATES DISTRICT COUMffi:tI   i]i' :: '', I :.-,i=i'i-

                                                  fortheDistrictof ?*tfrS[f *S      ftFt   lfir   **
                         The Federal District for the State of New/1!Mexico
                                                                      J-,'-,i .
                                                                  {_tlh_i,ii#u*u jrii;;r;Uf I n,r
                                                                                -.-

                                         *
                                         *




                                                                d.o cv    qn xrrprrvaASENo:
                                                                     (To be filled out by the Clerk's Office)

                         3067
Shawn J. Bellistri, SSN xxx-xx
                                             {'

1,405 32d Circle 5F,,87124
                                             *
Rio Rancho, New Mexico
                                             t(

   PLAINTIFF
                                             ,r

                                             *

SOCIAL SECURITY
ADMINSTRATION
APPEALS COUNCIL BRANCH 26
5107 Leesburg, Pike
Falls Church, Virginia
                                             {.

 DEI.ENDANT                                  *
                                 -

        COMPLAINT AND REQUEST T'OR IMMEDIATE INJUNCTIVE RELIEF

Parties to This Complaint for Immediate Injunction

Plaintiff                                                                                              :.
        Name: Shawn J. Bellistri

        Address: 1405,32':d Circle, SE
        City and Countv: Rio Rancho, Sandoval
        State and Zip Code: New Mexico, 87124

        Telephone NumberG): (505) 503-9515 mobile / (505) 369-3128landline




                                                                  Complaint and Request for lnjunction 1
     Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 2 of 19




Defendant
         Name: The Social Security Administration Appeals Council, Att: branch no.26
         Address: 5107 Leesburg Pike
         CiE   and   County: Falls Church, Fairfax
         State and Zip Code: Virginia, 2244L3255

         Telephone Numbe(!): (877) 670-2722 / (410) 597-0198 fax



Basis for Jurisdiction

The Basis for Jurisdiction is FEDERAL QUESTION.

Jurisdiction is proper Under 28 U.S.C. $ 1331, FEDERAL QUESTION a case (urgent injunction) arising
out of federal law. This is not an actior for judicial review, and therefore not under Title II or Title XVI
of the Social Security Act, but pertains to social security income under Title XVI of the Social Security
Act, and per 42 $ U.S.C. 1383(c)(3) should be coded by Clerk's Office under:
COA:42:1383
NOS:8631864

Statement of Claim
The only issue in this Complaint and Request for Immediate Injunction is the Soeial Security
Administration has failed to provide Plaintiffwith a viable copy of Plaintiffs Entire Record, as Plaintiff
is legally entitled to. The Albuquerque, N.M., Offrce of Hearings Operations (OHO) has upon several
failed attempts by both e-mail and compact disc to provide Plaintiffwith Entire Record dating back as
early as July of 2020. Cunently, the Appeals Council is awaiting Plaintiff s response and additional
information; and instructed Plaintiffto aoquire Entire Record from the OHO.
The Appeals Council has only given Plaintiffuntil September 11,2020 to submit Plaintiffs response and
additional information for consideration.

Without the Entire Record, Plaintiffcannot effectively review the Administrative Law Judge's findings,
nor the evidences used. Within Plaintiff s mother's files, Plaintiff has found material issues of evidence
including factual and legal discrepancies that must be compared to documents in the Entire Record and
reported to the SSA for potential tampering.

The Appeals Council has been informed by fax and phone of the issue(s), but is too busy to respond,
notwithstanding several calls and fax transmissions. Agents from the OHO are working from htlme, and
the Director of the OHO burned a compact disc and it was just received by mail, but the file is comrpted
and a number of Geek Squad Technicians have tried the veracity of the CD and e-mails sent from OHO,
and concluded the problem is from the source, the OHO. Plaintiffhas tried more than one computer also.
Plaintiffdid receive one working CD from OHG-the Audio file from hearings.
Fundamental is PlaintifPs legal right to Entire Record, and requirement to report potential evidence
tampering as suspected.

Relief
Plaintiffrespectfully pleas the Court to Order the Appeals Council, and or the SSA to provide Plaintiff
with a viable copy of the Entire Record that Plaintiffis entitled to, and also begs the Court to issue an

                                                                    Complaint and Request for lnjunction 2
           Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 3 of 19




Injunctive Order to provide Plaintiff a reasonable amount of additional time to review the Entire Record,
once Defendant provides it.

Plaintiffhas exhausted every other option, and thus begs the Court to issue an injunction compelling the
SSA to provide Plaintiff with the Entire Record, and a reasonable amount of time to review it upon
receipt.

Attachments
Enclosed are documents from Geek Squad showing the e-mail files and CD are comrpted, a time-stamped
envelope from the OHO showing Plaintiffjust received a comrpted CD that should have had the Entire
Record, the last correspondence from the Appeals Council, and most of the Plaintiff s faxes sent to the
Appeals Council asking for help to no avail. These are labeled Enclosures A-G.

Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing below, I certifu to the best of my knowledge,
information, and belief that this complaint and request for immediate injunctive relief: (1) is not being
presented for improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modiffing, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; (4) the complaint and request for immediate injunctive relief otherwise
complies with the requirements of Rule i 1.

For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Offrce may result in
the dismissal of my case.

Date of         Oglal I &b e-o,
           signins:
Signature of Plaintiff: A-

PrintedName of    Plaintiff: 6hau.n 'f, [5ett,S*ri

Plaintiff has no attorney.
                                                                                            Shawn J. Bellistri
                                                                                          l4OS 32d Circle SE
                                                                                   Rio Rancho, New Mexico
                                                                                                    87124


Undersigned Shawn J. Bellistri, SSN ending in 3067

SJB//sjb




                                                                     Complaint and Request for lnjunction 3
                 Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 4 of 19
                                                 dEffir:k,
                                                           m;
                                                  i, g$$, ffi
                                                       \;, {p in
                                                                                                                            !\




                                                                        *f
                                                  '1"i
                                                  "
                                                                             ,.                                             1_,'
                                                      ,       $HS:

                                                  El$$*
                                                  i'i
                                                  :i   ;'. .,
                                                              f fti
                                                              -
                                                  i*'. I '" ..:i:l
                                                                  "it

                                                          -tt:,"'t""
                                                                        (,
                                                                                                                        C*
                                                                                                                      L+-
                                                                                                                       Dlq
                                                  'q \ ""1"
                                                  ';
                                    '                        *g;,i                                                    "a }*la
                                                                                                                      gtst
      \
          v
          qr-)
                                                                                                                      6$5
      \s
      a-
      s{
                  ,-W                                         *                                + ael
                                                                                               ,l.!
                                                                                               a(
                                                                                                          D
                                                                                                              J
                                                                                                              e.l
                                                                                                              F
      ({-                                                                                             5       oc
       o
      r{
      +
                                                                                               F,
                                                                                                      2
                                                                                                      N)
                                                                                                              j
                                                                                               j      M           d
                                                                                                                  t
"rZ-,
<-
J      r.J
                                                                                                      tA      az                   \{\{
\ng
JI


                                                                                                      o           o
                                                                                                                                   c3
                                                                                                                                   q
t>*                                                                                                   +l

 I                                      rB
                                        ,LU
                                        .)
                                                                                               ?x     r,
                                                                                                              dz                   0r
                                                                                                                                   t!
UJ
                                                                                                                                   t
                           t;
                         -d;H
                      "ffi 6=
                                                                                                                                   ttl
                                                                                                                                   \
                                                                                                                                   t
                                                 I. LJ
                                                 <tr
                                                 E<    o
                                        ,        F() e{
                                                 a7 F.            I.U
                                        ,        z2 a N                                 O
                                                                                        o
                                                 =a tuo
                                                 o<    zE
                                                                                        CO
                                                                                        o
                                                                                        I.U
                                             oco                                        a
                      -t'--,1))-\)rtl ' : l= (r)lu
                      -t-
                      {t!ll*                     a)
                                        i a  frz  k                               rrJ                                                     o
                          \t, <11
                           \t!?.r?):
                                     .fu
                                          \i   ,.r J- (n >l.U                     z>                                                      o
                                                                                                                                          6
                                                                                                                                          o

                                                 t o ia
                       '/r{r.iglLrr
                           .\+&r
                          '.t/fi1                   . r
                                                          -                       aF                                                      !
                                                                                                                                          g
                                               ,g1tL^ o(          <( ut
                                                                                  -\r
                                                                                  frq                                                     E
                                        'L*-       . (J                           -rH                                                     o
                                                     O3                           {y                                                      -c
                                                                                                                                          E

                                                SU   E,O
                                                (J\i ofdl oT                                                                              o
                                                                                                                                          o

                                                otr       trg     u:                                                                      o
                                                                                                                                          o
                                                     roJ
                                                tatO ro<                          b     o-fi
                                                                                                                                          so

                                                 "{                                                                                       @
            Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 5 of 19

ffitg.to.        SECURITY ADMINISTRATION

                                               0
{^flhi                             Lnc\oS"r<                                            Office of Appellate Operations


                                       A*r."{ou-
                                                   /.t..+.       (   of & ?f.
                                                                                        5107 Leesburg Pike
                                                                                        Falls Church, V A ?2041 -3255
                                                                                        Telephone: (8771 674-27 22
                                                                                        Date: August 14, 2020




         Shawn Joseph Bellistri
         1405 32nd Circle
         Rio Rancho, NM 87124

         Dear Mr. Bellistri:

         This is about your request for another extension oftime. We have again granted your request for
         more time before we act on your case.

         You May Send More Information

             You may send us a statement about the facts and the law in this case or additional evidence,
             We consider additional evidence that you show is new, material, and relates to the period on
             or before the date oflhe.hearing decision. You must also show there is a reasonable
             probability that the additional evidence would change the outcome of the decision. You
             must $how gootreauSe fof *hi y0u missed informing us about or subinitting it earlier.

         We Will Not Act For 30 DaYs

             lf you have more information, you must send it to us within 30 days of the date ofthis letter.
             We will not allow more time to send information.

             Our address and FAX number are:

             ADDRESS:                   Appeals Council
                                        ATTN: Branch 26,
                                        5107 Leesburg Pike
                                        Falls Church, VA 22041-3255

             FAX:                       (410)597-0198, Attn: Branch 26
                               I

             Put   your Social Security Number on laar request

             Ifyou  send ss anything hyfax, please do     not   send duplicates by   mail That rnoy delay
              processing your claim.

         What Ilappens Next

             If   we do not hear from you within 30 days, we         assume that you do not want to send us


                                                   See   Next Page
   Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 6 off319
                                                              E.CIaS'act
Shawn Joseph    Bellistri
                                                          A -llocuro*^t a :?-'$i           -,
    more information. We will then proceed with ouraction based on the record we have.

If You Have Any Questions
         have any questions, you may call or write the Appeats Council, Our telephone
    If you
    number and address are shown at the top of this letter. If you do call, please have this notice
    with you.




                                                     Dara K. Tunstall
                                                     Branch Chief

Enclosure:
Sel f-addressed envelope
      Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 7 of 19
                                          En.\oSc*c{ C
                                                    A+racu^*n*          I oF L f{.s
                                                                                                            July 31, 2020

ATTENTION BRANCH NO. 26

Dear Appeals Council:

I received the notice regarding an extension to submit additional evidence. However, there are many
reasons I require and request additional time. Please grant additional time for the following important
reasfiIs:

     1.     I have !o represent myself; and, being indigent and cognitively challenge{ I should be able to
            use the University of New Mexico's Law Library to do legal research. However, due to                     "limited
            operations" in light of COMD-19, I am unable to reach them to even request assistance. Please
            grant:

                a.     Additional time and;
                b.     If allowable, please provide me access to LexisNexis or Westlaw-perhaps                 a   temporary

                       login so I can do legal research as I review the Adminisfrative Law Judge's opinion and
                       compare it to precedent.
                           i.       That is, I am requesting Reasonable Accommodations in order to do legal
                                    research from home, to maintain social distancing for the safety of others. Again,

                                    I am indigent and cannot afford to buy a subscription   0o   these essential legal

                                    tools, nor hire an attomey

    2.      I requested from the Social Security Administration my'oentire record", and still have not
            received   it. I will need     that, and several hours/weeks to go through it for accuracy to ensure the

            Council has missing medical data and accurate information to ensure             a   just decision is rendered. I

            have been told there are over a thousand pages of medical records just from one medical facility
            (Lovelace Hospitals). Additional time will be necessary.
    J.      In my most recent conversations with the SSA, I was told the SSA was/Lsing my former address,
            and that is why I was not gefiing some notices. However, the SSA does have my curreRt address,

            and has, for some time. Hence,         it is not my fault the SSA sent notices and information to the
                                I
            wrong address causing me to lack records/notices. I did ensure the SSA has the correct address,
            agarn. Hence, I     will   need additional time to review the "entire record" once       it arrives.
    4.      My forrner attorney (Ms. Baca) and the SSA, have not been able to acquire the most important
            medic.al records from former psychiatrist: Dr. Edwin B.         Hall. Dr. Hall is not in business
            anymore; but I, or the SSA should still be able to obtain those pertinent records. I have tried, but
            cannot find any contact number or address to request records. Agarn, these records are very


                                                                                                                                L o{?-
     Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 8 of 19
                                           Lfic(cG   u(<       C-

                                                   All<chv<"P           A o€L           (a1't
        important in showing the degrees of my disabilities, and the deleterious coosequences I have
        suffered from having to hansfer to a different doctor and facility (because Dr. E.B. Hall is

        closed).
             a.    I informed the SSA of Dr. E.B. Hall in my initial request for SSDI, and I believe the
                   SSA,   if anyone, should be able to acquire those essential medical records.   Please allow

                   me additional time, and please compel Dr. E.B. Hall to submit records to the SSA.

             b.    The same inability to acquire medical records holds true regarding: The Laser Spine
                   Institute, who, upon reviewing my last MRI on my spine, told rne I required surgery.
                   They, are also shut down and I need to submit those records to you and am having ffouble
                   acquiring them. Please compel them also to submit material records.
                       i.   I need your help acquiring these records, they are critical in this case. Please
                            subpoena the medical records from former Dr. Edwin B.      Hall (Alb., N.M.) and
                            Laser Spine Institute (Mi., FL).

Thank you for your consideration.     If   however, you have already found suffisient inforrnation to reverse

the ALJ's decision rendering my case "Favomble", please disregard this request. fn sum, I respectfully
plea the Council to reverse the ruling to 'oFavorable", and alternatively, allow additional time pursuant to

the aforementioned valid reasons, and in light of the fact local, state, and federal institutions are all
working at a slower speed due to the COMD19 pandemic.

Most respectfully submitted,

                                                                                        Shawn J. Bellistri

                                                                                        ssr{*-3067
                                                                                        t405 32"d Circle, SE,
                                                                                        NoRancho,N.M.,
                                                                                        87t24
                                                                                        (s05) 503-9s1s




                                                                                                                 O* oL
t n t4.           15        r Sft' ,
                       e-tl Case     ,     Jhaw
                                   1:20-cv-00919-KG-SMV
                                              n                             ail 2020 Page
                                                        Document 1 Filedoa/09/09/20      I o{ 2
                                                                                     15:29 9 of#266
                                                                                                19 P.OOi/OOl
 ss'Jk-3o6?                                                     Attor' rv-?
                                                                Attotu                                                                                                        Q<e./ in                      d r\
                                                                  gE D I La ?o1.9
                                                                                                                                                     -


            &.6    r,ta,                               E$c-t-ost{                                                                                                                                    3.o3 o
  bro*c\,                                                                                                                                                                     :(,
  )*-or Af{r**1, 4]**,^s:l i                                                                          slarla*
                                                                                                                                    ence      Centei tr
                                                                                                                                                                                          "l.
                                                                                                                                tOQ  Albuquerque, NM                         87109                 4,,\A
                                                                                                                                                                                                           of'   d.
        7,, s,,L ai                      rlt
                                               l       la      s& ?Sl t h ;otr;515                                              ,359.3020           - fhr
                                                                                                                                                                                                   "L
                                                                                                                                                                                                     V f&ql*?n
                                                                                                                                [ecords
 o?(o:***1.***s, fu1                                            1a**,r.4-               {        C*ro         *n*          .
                                                                                                                                rt Comphtely.
                                                                                                                                rlid.
                                                                                                                                rlth, & s*b$mce abwerecords                   of
 QSragt,,als:91 oJdeJ cr fio*e- -b
 J)'1                                                                                             tr                                      wrl: ttfaZltt$o
                                                                                                                                    -
                                                                                                                                                        5o6v
 tr}*c.t;c*,f          K.*"e.or.*,f            ind;,ar*,*iEn                     th** h*. ; s
                                                                                                                                rDt

o   t    *L   hr*      O   F;ri      ,'<3rr        *
                                                       J
                                                                      An*is*ql?rs0lao>
                                                                                            Jr

Ap      l-tn (snsl*r s                   /f1<-. tt"n*ble*.                      -{p W.or k , f                                  ty @mer
                                                                                                                                btain copios

                     * h, \od. tlo**rs
f<-1w*"r.{,c"J fexc,rd                                                                                                 ,            errrt       ?rs g*nf

Sry a A).*^rcse-,e *ces l {*C*td.k** P i"l
                                                                                                                                nrtpy Trcafrn.nt Suililary( t lTurapy 0 ttly)
                                                                                                                                kt flpther tspccry):                 t    Ctr<-^rig. Alota-g
                                                                                                                                Y*r'                               E"t*;.It;'n, S,r"tl,
&len*3 {a*V<-1                                               V,qi.l loT *.                          rwc- .{-c
                                                                                                                                r   proyi.hil nd rtc rbovl li*od indivi&al/bcdth c8t prscidffr
                                                                                                                                    tfrttftdnrdm rgltdtl8rctivcrdci&l       $rd   hork{al
                                                   ^                                                                            tturoy od PoruHlity Act fiIIP?A). Dtchcirg
                                                                                                                                $rrc
                                                                                                                                                                                   !'dt
                                                                                                                                    ilfoty .nd &cuig. I do aa tnn o rigr rftir adrrir1ion
                                                                                                                                din lilhn ny inbmrtion t ud or dircJmd Frutt ro
S*. ^; sr* fie-cord 5 ,                   f    {*.*.r*           S-x.r-
                                                                               rr'e c:f &y"
                                                                                                                                &il$d Hm Priylcynrio. I $Fr nor& holdSrSc
                                                                                                                                rritrf C*e!fl h tlr *t                                 Csrl'rtrg
$, ?r*{ g
                                                                                                                                                               th.l Sl!0 Naro3sifioa
                           Stat-,rn;-f*sd ;'$--                                                                                 w rddnl* IRTOHOIION OF REDIBCLOBITR& t dsd
              rcgualrcm (ra !!n ru t1 ix riiiir* idtr
                                     r                      lrtfit4   r   t     -t>,   iotrm*o, *zt    . rr   rB G rz.{        proltibit frr&cr dirdcuroof marul trutlh or rlcotol arilo &rq
              drw trumart tdornxioo,      otd thc ttrult*   of*r["ff                   &d otlGr&ruilryfnmriscd     dl$$ii!0             arry   praono rgury *i0rorr*uritryootlrcr propr
              *ritun mrhsirzliuftr   lh                                                     rqul{fuiuorStsb     lor.


              MctttSWMtrc
                                                                                                                                                o,r#;(, ;aa
              *lffNied ts a ninor (ud*             14) or     tncqoble        ofi$rncd canwil,         slgn    blott**


              Pucr$ta*dlmWsfiru                                                                    naWbrshb
              AfuldU*Onb:
              DarPmcc*cdr                                                          Tnckin8#l                                               Inltidr Dorc B1n

                                                                                                                                <
              f         ?teqsL {xP'ec;k*'                                                                        I
                                                                                                                                     t haot< \rst-t                   ,
                              Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 10 of 19


                                                                                                                                                              {ncbsu       e- D
             r.1'.Jr   dtsi:tBF tl berng reffi.rte c.intrrlltd b;' Jgent it ei                  f
  ;
  &,ry                                                                                                                                                        A htachnnc "{-
                                                                                                                                                               I   oF   4 P'i19
                                                        -.,eanenrFttgtpenlnellr*tIrfi$lnfr:,]L?eLLEr,'l*..!.e3]'1Slrt'Jlefen.3l                      I
 *Sle      t.3    1rr.(     3! 'erlf tffsS ts *pe * th* irie s cn* by {ne *l,th pasl',usrd: btJt no hyFertls}i 3{tl'!'ated
                                        ...- ". r'1o rnd*r a,ratiablr
                                                'ori'f trif d h; imrrl Ind th{fi ',f€ tri*d b;th* <rmpael dirt
                       :'                                 sndd&e5n+t"t+r!:. ;ieBritf(aiatrngtire:el:t+ntsaL:Bgrnt




                      - -" -.. l"ieli*. ,Jarol; Ih;ni:;-*u f lr (onn€dln{ t* ;eek Squad F'*m*te !upF':tt' I'l;
 nafie t, i*entl.3*f and r .,yitl he the agent r*m,3ttli perf*rn*ng the ter"-rae.r"'{lJ ha?( r*quelt*d
 t,:,Jlj, Flr.:ge gi'rf me S f*,.i.l r1'l,lmini: t,3 rf,,'rtl"; thf n"Iti-t frQm the pI€::l?li5 iS*nt an,J i ;',til br rt?ht
  ,"Lilr    nri
                  iri!:qi;1.    r.-,r,:i;i:     hl
                  !;.,riii-ri:ii, ;.-;y6;1 16v1.. ahtut tlre dtl3j ifi rt:pnding
                  il,+!i;t:t::. rl .*rr-rl: 6el{rrf 'r",ie get itSrtfd i l.1ted i''3u tn hf      lp   rne   pflnt the {hal ,tiilc.n l*g   t16q1
 the f .1rmtr rap             pte as*
                                     C l a, iar':,1
                   .                 llq!! can i h{tF t'3u r";'t'th *:
              lr;:ilirl:i, l:.;,:ii.:i,infedto pilntthrl chai:issr,*n. ple&it ht,p $s !';tth thatlrr:t. it 5hnuidbe
  rn b!ai!: rnd :r.'hrt* ang abl* t,t Bs'nrr,..;ed efearfi, I halie firrri t&1ng ta uie ?}1t snipFlnq tasl an']
.th* o,J6nt b.l utrredt'r             use iTft - Prt!<rn;nd, anel rt print: lutttl tmail
 ,            **i:ii'rri. ,;..;.)t*ir cani8u puaSe put the det{ 3n,J timt rft thrt ';;rflde*i.
,             *erlf.tr.l, j. ii{t:t: SlriSf put datr ardtrme ns :he,r,,n sn m! pc tn thts'.Yrndot' ,o ! l3n prrnt
   ,3,rt a rnrFprnq t,3,t1 sl this {h&t l*g thet hat tht ecqr.rrltt dlt* and trrne
                                                (..."
                                         -      5ur<. r.r      tX-,f
                                                          -^. cherL
                                                      f*t r':r
:.                *fl{i\r.r,    ;..   *ar.rl:   thent yeu and p}ea:t r*nf         rrnr
                                                                                   'tat
                                                                                         thst tha dat*      rs   carred. and i $tl,!   s$rf,   lf
  lauarf intireUt butrf iaucan.}urtmal:.*lurethtdeteti$'l€35trhtr';rr*nrnr(-.mFutiri-"n((urate,
' I nani. .'tu,
            ;,'-                  , Sure. (arol. I*d*y rs lepttmh*r $ :i:ti, .,:5& PI:l
:.           '                         t *t flni luit 5dd thti (hlt
:.'
'':'i                        {,:rri:ri'Th3n}: ysu fer dolnq
            iirl;r,.1;:r, i,:rri:ri'Th3nr:
            iirl;r'.i,.1;:r,                             do}nq tna?.
                                                                that.
-.             l;"1;u.lr;, r:;iirrir pieale rtandby rr..hilt i Sf, &fiether tarpslnq taot and p*nt rt and lvil tet u                                     -'
 .l:na,.'; rt thnt pfi* i! El:. and th*n ,.1'r {6n ,;ork sn th.s f rie5 pr,lbtem. J appreiltstr;*ur help. E; tht
::rl'ai    m? flanqa ,9 5herr,'n                E*lflltrt. tiar*t t:   tlI!"   nT{m                                                                      '"




                                                                                                                                                    er*s
                                                                                                                                                    *{*J
                                                                                                                                                                t|
                                                                                                                                                    f*q*.'k {r{
   Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 11 of 19

                                                                       fnclo€ut"z' D
                                                                          At+qct"tnant Paqt!   oe   $


                                       Agent Stephanie



                                       ,    Wdlome to oeek gqued Rsmot€ suppod,
                                       ,    r{6 will b€ witb you shortly" Nots that this
                                            session may be rnonitored s recorded for
                                            quality aeauranc.e purpos€s only.

                                       i    lvhen promptEd, clio& Ssve. Wh€n
                                       ,    downlo8d is oomplet€, click OFen, L6t your
                                       ,:   Ag6at kno\a if you ancounter any problems
                                            with ttl6 rBrxstg contro{ too}.
                                       :



                                       I Yotrreoorptrcgt Fhrdrtatnu.




                                                                                      E


tr ,0 Typeheretosenrrh       k&iilE




                                                          G*v hk"d A *€ rq
           Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 12 of 19
                                                                                         Enrl6fac<- D
                                                                                        ,A*+ocr"ro"        "& ? P of +




                Deployment of the sript 'Deploy System Analyzer' has started.
                Receiving the script file'WindowsSystemAnalyzerAuto.cmd'.
                File transfer complete. {Size: 234 bytes, MD5 fingerprintr A4AD62FEBE07C9F1 DA82BE0B6B12E6B0)
                Script started.
                Script has been executed. Output:




                $*!{ rtri, *er*!: cas 6538435 fzdOrg
                B*lli*tri" {a rrlir 248346655
                I{*itirt;{, {l*:*lr hey are u there
             E*ii!ar"ri, {,*rr*!: phone battery died
             .ri;1a1 :,3i!'ii'y'yes sir i was filing the escalation i saw the phone had disconnected
             *ellirt:"i, i;rs'a!: okay great, if you want you can call me back l'll grab a different phone that's charged.
             *;ljii*t;'i. Cal'*i: but u guys have my mom's cell, so it's not the number on file
             l.;,: -1?. *t. ,", 1. no problem, The wouldn't be necassary as the esc is being filed and i have your case i'ds forthese so if
    the esc doesn't go through fast enough you do have on record calling us and us filling this so you will get the relevant info for the
    case
                il+iiirlri, {I;'rrl}r   I   appreciate   it                                                                         i
      .         -;;*,",   --;.;.3 i;  no problem im gonna give you the case id again
                &r&*t 7:i;:l',a;1, X: 248346655 this is the one containing the info on you calling us and having on record an escalation
                *e{ii:* i. *xr*t, okay'so that's the one that has two L2 reps on it?
                *-11.* iaq1,4't         il   CAS-653&435-FTD0R9thisisyou'reremotedcaseinquestionthathastheagentwhoworkedonit
    inirially
                h.il,{tri, l a.oj: Okay
                rirliirtr!. {aroil Do you   show that to level 2 technicians worked on it?
             olqerii Io. i,;j; q &; yes sir i have them on file for that case
             **!!i**ri,-{arpl; greatl so two lerrel 2 techs worked on it, and couldn't fix yet, correct?
4              e.;.,. .:' ....: ..,,r Ir conect we have 2 techs listed as having worked on it the notes do not list a clear resolution and im
    escalating so you can get the notes to confirm the work being not done
               .,1
                   rr , i
                      " , .: '. ii i have escalated your case you should be reached out to in 24-72 business hours but the case notes
                                   I                                                                                                            i

    put noted yopu have called and filed with ut the esc so we have on record your request


                                                                                                                            o{*
                                                                                                     ffih             &
          Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 13 of 19
                                                                                               {nr6$are D
                                                                                                        el
                                                                                                 A*{acu, 'q<n't               f. of        t
               ff*lii*tii, far*l:        awesome, does what u see show that they tried by email, and also with the CD?
, 1            r:i;::r 1.:;.::.r;1 *: it shows the cd not the emails but the notes don't seem fully loaded
               I*ll::i, i, 1*r*1: okay can you try to get the ssa file from me downloading the emails again?
               [-..;i":   7-+ l-..,: P i would have to send you to the next level agent as my level can't touch anything pertaining to data
               x*ilirqr!, {*rg*1: So, you have to transfer me to level 2 tech again?
               ::";,:.:-l :-: a; :' * ' ll- YeS Sif
            Sl:l!ist,.i, fer*i: Okay sounds like a plan. and so you said I will get some email about the lwel two techs not being able to
  do it by email and cd?
            siiii:,*.:ri" f*r'*!: after 12am or so?
            ,+.-:: "'. ':'- r'-- ; ,.. iir should be, the email would say the work was not able to be completed by our agents
            e;,,,'.. i.,.,,,-rs G. what would be the best number for our techs to call u at
               X;ti11,;tri,,i';r',*t; 505.503.95    1   5
               ij;:iiilgj" earr;i: but ask for me, Shawn. not Carol, that's my mom.
               &*aiii ": z;,;rv i!: ok im getting the offer for etting you sent up over now
               Bsili:an, {areir one other quick question, am I going to get an email of those chat transcripts, and if not are you able to
  request them?
               Seiiist,i, *er*i: I put the esc in for the chat transcript our team should reach out requesting a contact to get them to you
  once they review the esc
               Seliietri. fi*r*l:        can you retype that from your end lol
               iq;*i,. Io..l;i"i,        &: put the esc in for the chat transcript our team should reach out requesting a contact   to get them to you
  once they review the esc
          '.i,,i.:       :.*
                      .1 . :       : i     like lsaid on average 25-T2 business hours
               &etlir*rr, {:.lr*i: okay thank you for your help.
               ,i,r*;,i?--l--..::7. butididonfilenotateyourrequestfortheescof                 thechattranscript
           *,*!ii*.*,i, ti;rro*; does that cost money?
      '    i;:.*r ?:.-';: ^ *; i: before you hit accept im getting you sent for a redo on your prev session our wait time tonight looks to
  exceed 3 hours but i notated for our agent sto call when they connect to the device since you have the tts plan this will be a free
  servic4e
                                     f;, i also notated due to the nature of this case for them to try to speed you to the agents
               **tii;'{:i" fa;sil okay so I can expect them to call in a few hourt while i work on writing the thing for court?
               i**!lirrri, !iarsr}; another wordt they'll call tonight?
                                   . ::. Vos sir all you have to do is hit accept
               **liii;til,  ricri*!: thx for being so helpful man. I appreciate you.
               *;i;1,r j-;r:-iii_a' if it was pleasure thank you so much for calling g.s make sure to stay safe and healthy out there
               *+[j*l;.i. {;iru*: hey man, b4 u go can u pls help me print this transcript?
               *iaiil*ri'i, {"xrciir Zach, can you please type the date in first
               $*!ii'xri, {*r*i:         so sorry man
               &i;r.1, 1,!re*r:;i        lg. call date 9/UZAZA ecc agent zachary
               *ellirtrl, f*rc* thx man I can get it into MSword from here and print it
               B*ilir*i. {;*v*!: but I need to leave this chat window open until they call me in about 3 hrs?
               ;.,';, r -i. . :. , :. ,t" y€s but you can minimize move copy etc the windiow just dont hit the X
               t*:lii;ril.    (,,r,*:l: okay no problem. just make sure they call 505.503.9515 and not my mom in the middle of the night
               *e*r        '1ttv+*,' y' yep I got that all logged for you
               !.:Jii::':*i,    {;i+ir   or u guys might have our home number...
                            'i*r*3; that u could call too
               {t,*iii;:t;'i,
               *,rilii.l:i, iareill okay thank u
                                         'np


                                                                                   C*e
                                                                                   fu""4

                                                                                             to-{+
         Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 14 of 19
A*:6e',ntL' aa                                                          E-n.tos*e e-       E
                                                                        -   Al*vlc\ra<nf i P.0F            +
                                                                                                August 29,2020

   Dear Appeals Council:

                                      /n Re: Bellistri, Shawn   J.   SSN:*3067
   PLEA:

   I humbly request the Appeals Counsil in light of all material issues in law and fact raised thus far
   including those provided herein, override the AU's decision, finding my SSDI application hereinafter
   "Favorable", and my status as "Disabled" consistent with 1514(aX3XA) of the Social Security Act as
   amended.

   UPDATE:

   I spoke to your office on August L4,2020 to inquire about status of my appeal, I was told it was pending.
   I faxed you a request for my "Entire Record" but did not receive a reply about that. I was politely
   informed by your office I needed to contact the Abq. OHO again to find out why they have not provided
   me:

         L,   The "Entire Record"
         2,   The two separate audio files from the two hearings held before the AU.
                          i. First-the hearing held on September 27,2019 where I was not present and
                                former attorney Ms, Baca chose, at her own volition without my consent, to
                                argue my case; lwas not present as lwas detained by paramedics and
                                hospitalized against my will for psychiatric issues relating ADHD/ADD/Severe
                                Anxiety/PTSD/lnsomnia and what was called hallucinations or delusions
                          ii.   Second-the hearing held on March 10,2020, wherein lwas presentwith
                                former attorney Ms. Baca.

   I have since received a CD from a supervisor at the Abq. OHO, named Stephanie (see below) that should
   contain the two audio files of my two separate hearings. I have not yet tried to use that CD, as t do not
   own a CD drive but am borrowing a laptop with one. I witl let you know if there are any issues.

  With atl due respect, it is incumbent upon the SSA to provide me with my "Entire Record" and the two
  hearing files listed above. As such, I do not think it is reasonable, nor fair for me to be penalized by not
  granting additional time for the shortcomings of the SSA to equip me with that which I have a legal right
  to-my "Entire Record", working properly and the delay in the audio files.
                                                                                                     ,,t

  I have received the latest time extension you granted, landing my deadline on September 11, 2020 due
  to the 30th day falling on a weekend. Given the factual discrepancies outlined herein, I am again
  requesting additionaltime, only because OHO and the SSA has failed to provide me to date with my
  properly working "Entire Record", for which I have legal entitlement to.

  ln the spirit of cooperation, as long as I am able to obtain and access my "Entire Record" and it is
  working properly, pursuant to Ms. O'Neill's instructions from the Abq. OHO (see below) and get
  assistance with legal research, this timeframe should suffice. I truly thank the Counsil for the extension,
  and for classifying my case as critical. I am hopefulyou have already found reason to deem my case



                                                                                                     Page   I   of 4
         Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20
                                                       l-    Page 15 of 19
                                                                          L-nrto;*         e-   {
                                                                          -
                                                                              A+ta<Att4<^+ & g- of                +
"Favorable". I have been informed by OHO the Appeals Counsil gives claimants any benefit of any
doubt, and you are actually on my side.

I do respectfully, hereby request yet again, the SSA please provide my digital "Entire Record", working
properly as it is supposed to. Meaning, per Kathryn O'Neill, at the local Abq. OHO office, who I spoke to
on the 14th of August 2020, and who sent me 8 emails that were supposed to have the "Entire Record",
and decryption instructions in them, explained to me how the "Entire Record" is to work properly. There
is a problem with the files sent and software.

 ln order for one to have the "Entire Record" work properly, Ms. O'Neill stated, when I called her back
on the 27th of August 2020, that when a claimant receives a CD with the encryption working properly, it
enables the claimant to: click on hotlinks sections, for example, the AU's Opinion, Exhibits, or Medical
Records, which are underlined in blue like a hyperlink, and the program working properly, then scrolls
directly to that specific area of the "Entire Record". I have still not received this, thereby making my
research of the emails containing my "Entire Record" almost inexorable to even decipher the schematics
of Exhibits.

I request and would really appreciate it if you provide me with the "Entire Record", working properly, as
abovementioned, and in the spirit of not burdening the judicial system, this can be resolved at your
office's level, and not having to take this to District Court.

I beg the Counsil to please consider, I know of someone who has SSDI with only ADHD, and another
individual who receives SSDI just because the AU was in training, thereby awarded without being on the
merit(s). Whereas, in my case, I have documented: ADHD/ADD, lnsomnia, irreversible liver
failure/damage, diabetes according to a Lovelace specialist and not per my PCP at Sage Neurosciences,
Chronic back pain, Urinary lncontinence, Severe Anxiety Disorder(s), Post-Traumatic Stress Disorder,
inter alia.

Moreover, the side effects alone, of the large number of medications I require, render me unable to
even participate in many short Church activities, let alone work. I tried and was fired in less than 50
days due to my inability to function. (See. Entire Record: last positions held @ Graphics Connection, S &
P Data, and PCM).

Reina from Abq. OHO (contact info: L-856-731-3998 ext.: 11929) on or about July 2L,2020 promised to
send me three (3) different compact discs expedited by a postal carrier. That did not happen. Again, on
the     of August 2020, the Appeals Counsil instructed me to call OHO back and find out why I have not
      14th
received any of these (3) items. Pursuant to your instructions the following transpired:

I spoke  to Kathryn O'Neill, Alb. OHO, receptionist at the abovementioned toll free number, and she
emailed me eight (8) separate messages and gave me a password to open these electronic messages
that should, according to her, contain my "Entire Record", but not the audio files of the hearings held.
She also said, in order to obtain the audio files from the two hearings I would need to contact a
supervisor named Stephanie at ext. 11975 and she would be able to produce for me the (2)two audio
files, Again, Stephanie sent, and I received one CD that should contain the audio files. Hence, all I need   is

my "Entire Record" working and indexed properly.

Upon speaking to Stephanie, on or around August L4,2A20, she stated Abq. OHO did send out one (1)
compact disc "two weeks ago" containing the "Entire Record", but not the two (2) audio files. I have not

                                                                                                 Page 2 of 4
       Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 16 of 19
                                                                                     Lttcbsc^r<          fi
                                                                                    - A++acvM*vrt            3   ?"   { +
received this "Entire Record" CD as of date. Again, I did receive a CD from Stephanie which should have
the audio files for the two hearings. Hence, ljust require the "Entire Record".

As an impoverished pro se claimant, I again, beg the Counsil to grant me access to Westlaw or LexisNexis
to do research. I am indigent and cannot afford an attorney to pursue this. I was quoted by one
attorney thousands of dollars for a retainer to get representation, and then bring this to district court if
need be. I again, plea the Council provide access to Westlaw/LexisNexis since the local law school (UNM)
is running hybrid classes and doubt they will allow a non-student into the law library. Moreover, it is
safer for myself and others if I use Westlaw/LexisNexis at home, maintaining social distancing and
following our governor's orders.

SECU RITY REPORT/OVERSIG HT:


Moreover, it has come to my attention there may be a serious data and security breach with your data
systems. I was emailed the "Entire Record" by Katheryn O'Neill, from the Albuquerque, OHO office. The
seven (7) emails containing my "Entire Record" showed inaccurate information, and some data tended
to literally shuffle around, as though there was a hacker online. I did not bring this up to her but feelI


must report it to the SSA. Therefore, it is so reported.

UPDATE CONTINUED:

lspoke with Ms. O'Neilon, August 27,2020 and she stated she would resend the "Entire Record" and
the "hotlinks" would work properly so I can easily scroll through all the parts of the "Entire Record" as
they are labeled in various exhibits and sections, just as it is supposed to work when any claimant
receives a CD of their Entire Record.

Ms. O'Neill did not call back as stated, that day. I then called her back, and she said their technical guy,
named "Al Lovato", was going to work on, fix it, and email me Friday, August 28,2O2O my "Entire
Record" in digital format so that the hotlinks would enable me to scroll through the thousands of pages
and sections with ease and fluidity, working properly as defined. Yet, I received no further
communications and the    SSA has   yet still failed to provide me with my "Entire Record" as of date.

I have, however, still retained the seven (7) emails from Ms. O'Neill that need   to be combined into one
indexed-record (according to Ms. O'Neill and her communications with the tech guy, Al Lovato), so I can
use the hotlinks and view my "Entire Record" properly. Ms. O'Neill let me know the records she sent me
are not indexed, and that is the problem. She gave me instructions to try again, and I did to no avail.      I



think google documents may be able to do this kind of indexing. So, I may attempt to do that with
google in hopes of getting through this daunting process.

RECAPITULATION:

It is important to note I have been promised a viable copy of my "Entire Record" on several occasions by
the SSA and have not received it to date. I have even requested it from the Appeals Counsil. To review:

Reina from the local OHO office promised to send me out a CD of the "Entire Record", and    it never
came. Weeks later, a supervisor attorney named Stephanie let me know she would send out the two (2)
audio files for my hearings, and a separate CD of the "Entire Record" was in the mail, from when Reina
requested it to be sent out. Stephanie also promised me the two (2) audio files of the hearings, and I


                                                                                                  Page 3 of 4
    Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 17 of 19
                                                                                  Enclos          uae   E
                                                                                " rt$aet"nn"&
                                                                                                     + f- o€ y
have received a CD that should have the audio hearings on it. I still do not have my "Entire Record"
working properly, nor the CD version of it Stephanie assured me was in the mail'

As an alternative, since the 5SA has yet to provide my "Entire Record", I requested and received what
my former attorney Ms. Baca had on file. lt is a PDF that appears to have similar attributes as what Ms.
O'Neill sent me. However, it requires no password and there are no hotlinks (or hyperlinkslthat enable
me to scroll from section to section. From that, I have begun to analyze the AU's opinion. However, I
may not be able to examine the AU's decision in depth for errors in law or fact without accessing: 1) my
"Entire Record" properly working; and 2) a way to do legal research such as LexisNexis/Westlaw. I have
however begun to find errors in fact and will be sending you that and what legal research I am able to
do.

SUMMATION:

Finally, I respectfully request the Appeals Counsil grants additional time until the 5SA provides my
"Entire Record" working properly, my "Entire Record", and kindly grants temporary access to LexisNexis
or Westlaw, if allowable.

PETITION:

I graciously and duly request the Appeals Counsil, in light of all issues raised thus far, overrules the AU's
opinion, finding my application hereinafter "Favorable", and consistent with 1614(aX3XA) of the Social
Security Act as amended.




                                                                         Shawn J. Bellistri,   SSN:{llE-3057
                                                                                           1405 32nd Circle SE
                                                                                     Rio Rancho, New Mexico
                                                                                                   87124-L9LL
                                                                                                (sos) so3-es1s

                                                                                                        SJB/sjb




                                                                                                    Page 4 of 4
       Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 18 of 19
                                                                  Ln      VSt^co     €
                                                                 'A*"ruwdnt
August 31,2020
                                                                                      I t. of y
tn   Re.   shawn   Bellistri,ssN#-gooz
Attention Branch No:25

Dear Appeals Council:



I am writing to let your office know that as of today, I still have absolutely no way to access my "Entire
Record", other than 7 emails that are not linked. As such, I am not even able to decipher the exhibits,
nor use the "hotlinks" to scroll through this.

It is my understanding I am entitled to have a compact disc version of my "Entire Record", that is
encrypted and will work properly, I still do not have a way to access my "Entire Record", I still have
received no new correspondences from OHO-who promised to get me this CD more than a month or
so ago.

Please give me access    to my "Entire Record", so I can review the AU's opinion for accuracy and find any
errors in law and in fact.



Thank you,



Shawn Bellistri




                                                                          fays L 6€ L
     Case 1:20-cv-00919-KG-SMV Document 1 Filed 09/09/20 Page 19 of 19
                                          F nc@Suee                                               Q
                                                                               l-

                                                                           -        p1+aehm*nl     L y. ol L
September 3,2020

Attention Branch No: 26

Dear Appeals Council:

I still do not have access to my "Entire Record",'even though I have requested it from the Albuquerque OHO at

least four times since July 2020. I sent you a fax about this in detail on August 29,2020.

On Tuesday, September 7,2A201 called the Albuquerque OHO Office again, to try to get a copy of my "Entire
Record". I spoke with Ms. Kathryn O'Neill again, the main receptionist woman who explained to me that she,
although they ( her and the technical guy-Al Lovato) never replied to me regarding getting another email copy of
the "Entire Record", indexed properly, with hotlinks or thumbnails, that enables me to scroll through the over
2700 pages that comprise my "Entire Record" properly because it would be indexed, On the same day, she let me
know Al Lovato never replied to her, and so she just emailed me 7 emails ogoin, giving me the same instructions,
and of course, the "Entire Record" did not index pursuant to her instructions, again. So, again, I received 7 emails
with attachments that each had a file attached, and required a password. I was told to download them to my hard
drive, one by one, until they all downloaded to a new folder the HDD on my computer, then, from there, to open
them sequentially one at a time, from messages 1 through 7. She said upon doing this, they would index properly
and suffice to create one encrypted document. I did all this again, as she instructed before. lt did not work. I also
tried it on a flash drive to make sure my computer wasn't the issue. So, on Septernber 1, 2020 the Abq. OHO
emailed and failed to provide me again with my "Entire Record". But Ms. O'Neilltried her best.

Irecorded the phone call with her just to be sure I have record of this. I also tried, as stated to the Appeals Council
on the 29th of August, via fax, to attempt to do this with google drive on my own. That did not work either.

So, on August L4,2020 and September L,202O we tried to get the "Entire Record" via email and failed.

Also, as mentioned in my last fax to your office, an attorney supervisor named Stephanie at extension 11975
stated Abq. OHO had mailed out the CD "Entire Record" "two weeks ago", and it still has not arrived. I do not think
it is going to arrive,   as she sent me a   different   CD   with the two audio recordings on it, and that arrived in the mail
as stated.

Today, September 3,2A201 called Abq. OHO again, I left Stephanie an urgent message, and have not heard back.
However, I happened to glean another supervisor's name and ext. number. Here name is Nadine Clarke, at ext.
11948, whom I left her a message on August t4,2020 about this issue. She did not return the call. However, I
reached her today, I explained, and she said to "stand down" for today. That she was going to have some
technician try again to get the "Entire Record" emailed to me again. And, to wait for her to get back to me
tomorrow. She stated, upon me pressing the issue, to "stand down" again, but was polite and said worst case
scenario, she would have to get someone to go to the Abq. OHO and burn the physical CD for me, and then they
would mail it to me. I apprised her of the last received deadline from your office. So, I will try her again,tomorrow.

Please provide me (and Abq. OHO) with additional time, web access to my "Entire Record", andlor my "Entire
Record". Thank     you.       I

shawn Bellistri,   ssry067




                                                               Page 1   of 1
